 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, I recommend that the complaint be dismissed in itsentirety.Idaho Potato Processors,Inc.andAmerican Federation ofGrain Millers,AFL-CIO.Case No. 19-CA-2306.August 28,1964SUPPLEMENTAL DECISION AND ORDEROn June 27, 1962, the Board issued its Decision and Order in theabove-entitled proceeding' finding,inter alia,that the Respondenthad unlawfully discriminated against employee Ernest Essary andordering that he be reinstated to his former, or a substantially equiv-alent, position and made whole for any loss of earnings attributableto his unlawful discharge.The U.S. Court of Appeals for the NinthCircuit granted enforcement of the Board's Order on October 17,1963.2On March 26, 1964, a hearing was held before Trial ExaminerHoward Myers for the purpose of determining the amount of backpaydue employee Essary.On May 11, 1964, the Trial Examiner issueda Supplemental Decision, attached hereto, finding that Essary wasentitled to backpay in the amount of $2,963. and recommending thatthe Respondent be required to pay interest at the rate of 6 percent perannum on this sum beginning 5 days after receipt by the Respondentof his Supplemental Decision.The Respondent filed exceptions tothe Supplemental Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the supplemental hearing and finds that no prejudicial error wascommitted.'The rulings are hereby affirmed.The Board has con-1137 NLRB 910.2 322 F. 2d 5733Respondent contends that the Trial Examiner erroneously rejected its offer of proof tothe effect that,shortly after Essary's discharge on September 26, 1961, he stated that hewas planning to obtain a farm in Arkansas and to move there and that, if Respondent hadwaited a while and not fired him, he would have quitWe find it unnecessary to pass uponthe correctness of the Trial Examiner's ruling,for, even assuming that Essary stated thathe had intended to quit in the future,the record herein fails to support Respondent's posi-tion that the backpay period should be shortenedEssary's undenied testimony revealsthat he began seeking to trade his Idaho property for an Arkansas farm in March 1961,approximately 6 months before his unlawful discharge,that he did not sell the Idahoproperty until July 1, 1902,approximately 3 months after his reinstatement,at whichtime he did obtain property in Arkansas ; that he has offered the Arkansas property forsale since he obtained it; and that he traveled to Arkansas to seek employment at the endof November 1961,only after failing to find. Work in Idaho,and again in January 1962,148 NLRB No. 63. IDAHO POTATOPROCESSORS,INC.647sidered the entire record in this case, including the Supplemental De-cision and the exceptions, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingmodification.As noted above, the Trial Examiner recommended the paymentof interest on the backpay due Essary.We do not adopt this recom-mendation, as the payment of interest was not required by the Board'soriginal order which was enforced by the court 4ORDEROn the basis of the foregoing Supplemental Decision and the entirerecord in this case, the National Labor Relations Board hereby ordersthat the Respondent, Idaho Potato Processors, Inc., its officers, agents,successors, and assigns, shall pay Ernest Essary the sum of $2,963.after once more unsuccessfully seeking work in Idaho following his return there in Decem-ber of 1961.It is also significantthat Essaryimmediatelyaccepted Respondent's uncondi-tional offer of reinstatementand returned to his formerjob on April 4, 1962Thus, atbest, the record showsthat Essary's statementthat he would haveterminated his em-ployment voluntarily and settled in Arkansas if he had notbeen dischargedwas merelyspeculativeand anticipatoryand, in fact,did not materialize.We find, therefore, thatthe evidenceoffered would nothave provedthat, absentthe unlawful discharge,Essarywould have quit*SeeGeneralDngmeering,Inc, and Harvey Aluminum(Incorporated),147 NLRB 127.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONOn June 27, 1962, the National LaborRelations Board, herein called the Board,issued its Decision and Order in the above-entitled case l directingthat IdahoPotato Processors,Inc.,herein called Respondent,take certainaffirmativeaction,including,among other things, to make whole ErnestEssary forany loss of payresulting from Respondent's unfairlaborpractices.In due course,the aforementioned Board Decisionand Order was reviewed by theU.S. Courtof Appeals for theNinth Circuit and on October 17, 1963, the courtgranted enforcement .2The partieshaving been unable,through informal negotiations,to agree uponthe backpay due Essary,the RegionalDirectorfor Region 19 (Seattle,Washington),on January 24, 1964, by virtue ofSection 102.52 ofthe Board'sRules and Regula-tions,Series 8, as amended,duly served upon Respondent, backpay specification ascalled for bythe aforesaid rule.The specification alleged thatEssary's bdckpayperiod began on September 26,1961, whenhe was discriminatorily discharged,and endedon April 1, 1962, whenRespondent unconditionally offered him reinstatement to his former job.The specification further alleged that an appropriate measure of the amount whichEssary would have earned is the amount earned per calendar quarter by a representa-tive employee,Joe B.Wolf, who workedas a relief man at the rate of$2.10 perhour from September 26 through September 30, 1961,3and as a regular full-timeboileroperator thereafter at the rate of $2.15 per hour.The specification also alleged that under Respondent'sgroup insurancepolicy,whichwas in effect during the period from September26, 1961, through April 1,1137 NLRB 910.2 322 F.2d 573.3Essary's hourly rate as a boiler operator on the third shift, which job lie held at thetime of his discharge,actuallywas $2 15The Board, as stated in the specification,adopted wolf's $2 10 per hourly rate for the last few days of September for simplicity incomputation. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARD1962, Essary was entitled to reimbursement in the sum of $160, which he person-ally paid to the surgeon for performing an operation on the eye of Essary's sonin November 1961.On February 7, 1964, Respondent duly filed an answer specifically disclaimingany financial liability for any backpay due Essary.At the hearing- herein, which was held, pursuant to due notice at Burley, Idaho,on March 26, 1964, before Trial Examiner Howard Myers, the Board and Respond-entwere represented by counsel.Full and complete opportunity was affordedcounsel to be heard, to call and to examine and cross-examine witnesses, to in-troduce evidence pertinent to the issues, to argue orally on the record at the con-clusion of the taking of the evidence, and to file briefs on or before April 17, 1964.Briefs have been received from Board's counsel and from Respondent's counselwhich have been carefully considered.Upon the basis of the record as a whole and from my observation of the witnesses,I make the following:FINDINGS OF FACTOn December 14, 1961, pursuant to due notice to the parties, a hearing in theoriginal proceedings was held before Trial Examiner Wallace E. Royster.On February 2, 1962, Trial Examiner Royster issued his Intermediate Reportand Recommended Order in which he found that Respondent had engaged in cer-tain unfair labor practices.He further found that, in order to effectuate the policiesof the Act, the Board should order Respondent, its officers, agents, successors, andassigns to (1) cease and desist from engaging in the conduct found to be violative ofthe Act; (2) offer Essary immediate and full reinstatement to his former or sub-stantially equivalent position; and (3)make Essary whole for any loss of pay hemay have suffered by reason of the discrimination against him.In addition, Trial Examiner Royster recommended that Respondent post copiesof certain notices, addressed to all Respondent's employees, at such places wherenotices to its employees were customarily posted.Saidnoticesread, in part, asfollows:WE WILL offer to Ernest Essary immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to [his] seniority or otherrights and privileges, and make him whole for any loss of pay suffered by reasonof his discharge on September 26, 1961.Respondent filed with the Board timely exceptions to Trial Examiner Royster'sIntermediate Report and Recommended Order.On June 27, 1962, the Board issued its Decision and Order in which it adopted,with certain minor modifications, the findings, conclusions, and recommendationscontained in Trial Examiner Royster's Intermediate Report and RecommendedOrder.The Board's order directedRespondent,itsofficers,agents, successors,and as-signs, to take, among other things, certain affirmative action which the Board deemedwould effectuate the policies of the Act, to wit: (1) to offer Essary immediate andfull reinstatement to his former or substantially equivalent position; (2) make Es-sary whole for any loss of pay he may have suffered by reason of the discriminationagainst him, in the manner set forth in "The Remedy" section of Trial ExaminerRoyster's Intermediate Report and Recommended Order; and (3) post at its placeof business copies of certain notices at such places where notices to its employeeswere customarily posted.On September 17, 1963, the Court of Appeals for the Ninth Circuit handed downits decision enforcing, without modification, the Board'sDecisionand Order.There-after, the aforesaid Circuit Court of AppealsentereditsDecree ordering Respond-ent, its officers,agents, successors, and assignsto abide by and perform the directioncontained in the Board's order of June 27, 1962.Respondent's answer to the specification, averred, among other things, thatEssary was unconditionally offered reinstatement on February 19, 1962.With re-spect to said averment, Respondent argues that if any backpay is due Essary it shouldnot be financially liable for any moneys beyond said date.This argument is with-out substanceor merit.Essary credibly testified without contradiction that priorto leavingon January 15or 16, 1962, his Burley, Idaho,homeforWinslow, Arkansas, he informed Respond-ent's personnel office that his new mailing address would be c/o General Delivery,Winslow, Arkansas; that on February 27, 1962, he received a letter signed by Re- IDAHO POTATO PROCESSORS, INC.649spondent's counsel, dated February 19, 1962; 4, that the same day, he received saidletter he telephoned from, Winslow and spoke to Respondent's then Personnel Di-rector, Earl Anderson; that when he told Anderson he, received_ the letter of Feb-ruary 19 and would be in Burley as soon as possible, Anderson said, to quote fromEssary's credible testimony,. "He- wanted to inform me.since they didn't havea boiler operator anymore, that I would go back on the freezer- tunnel, that thatwas all I was' qualified for, at $1.70' an hour"; 5 that Anderson- further said thathe would only be working 351/2 hours a week on the freezer tunnel job; that hereplied he could not.accept_the offer of -reinstatement under, such conditions becausehe could not,afford to return with_his_family_ to Burley, rent a furnished place, andlive on the wages offered; that he also told Anderson when he worked on the grave-yard shift as a boiler operator his rate of pay was $2.15 per hour adding, that whenhe had worked on the freezer tunnel job he was paid $1.96 per hour; and that theconversation-ended when Anderson requested him to write a-letter declining theproffered job. --Under date of March 4, 1962, Essary wrote Anderson as follows:Due to the cut in salary I mill have,to, refuse your offer of reinstatement.According to Essary's credible and undenied testimony, he telephoned on March 27or 28, 1962, from Winslow to Respondent's Burley plant and spoke to GeneralManager Bohannon; he informed Bohannon what transpired during his aforemen-tioned telephone conversation with Anderson; Bohannon stated that Eli Weston,Respondent's attorney, was handling the matter and Respondent would be governedby Weston's advice; that same day Weston telephoned him from either Pocatello orAmerican Falls, Idaho, and told him he would be reinstated to the same job he hadwhen he was discharged, or to a-similar job, and at $2.15 per hour; he left Winslowwithin a day or two after his conversation with Weston and reported to Respondent'splant for work on April 4, 1962, and he was put to work on his old job at$2.15 per hour.At the hearing, it was stipulated between counsel for the Board and counsel forRespondent that,the appropriate measure of the amount Essary would have earnedhad he been employed by Respondent during whatever period is found appropriate isthe amount earned per calendar quarter by Joe B. Wolf.The evidence discloses,and I find, that Essary is entitled to backpay from September 26, 1961, to April 1,1962, both dates inclusive.I further find that during the aforementioned periodEssary would have earned as wages during said period the sum of $2,843.In support of its disclaimer of any financial liability to Essary, Respondent con-tended at the hearing, and in its brief, that Essary did 'not make a diligent searchfor work during the period in question. It would serve no useful purpose to setforth here at length the places, the labor hiring halls, plants, and the employmentagencies visited by Essary during the period from September 26, 1961, to April 1,1962, for I am convinced, and find, that Essary made diligent efforts to obtainwork. In fact, within a few hours of his September 26, discharge, Essary registeredwith and sought work through the State employment agency-- in his home town ofRupert, located not far from Respondent's plant.Respondent further contended that Essary is not entitled to any backpay because hetook himself out of the labor market by engaging in self-employment.The credibleevidence establishes that Essary engaged in self-employment in addition to his regularemployment with Respondent both before and after his reinstatement.This self-employment consisted,'with the aid 'of his wife, of hauling potatoes and grain forneighboring farmers.Essary and his wife also engaged in this potato- and grain-hauling enterprise evenduring the backpay period in question. 'This activity, however, did not interfere withhis search for work or, with his availability for workEssary's 1960 income from theaforementioned hauling grossed $1,441, and only $1,220 in 1961.'The letter which was addressed to Essary's home in Rupert, Idaho, where he livedwhile working for Respondent was forwarded to him in Winslow, Arkansas. It reads asfollows:This is to inform you that pursuant to the Intermediate Report of the Trial Exam-iner in the above case (19-CA-23061, we are offering you re-instatement as requiredby the OrderWe'will expect you to report for work within the next two or three days.s Anderson's statement that Respondent had eliminated the boiler operator job wasclearly false.The credited and undisputed evidence clearly shows that Joe Wolf occupiedEssary's boiler operator job. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the earnings outlined immediately above cannot properly be consideredinterim earnings within the meaning of the Act because said income did not interferewith his availability for employment,Respondent's contention with respect theretois without merit.CONCLUSIONS AND RECOMMENDATIONSUpon the foregoing findings of fact and upon the record as a whole, I concludethat Essary is entitled to backpay as follows:4th quarter 1961----------------------------------------- $1,5031st quarter 1962------------------------------------------1,2302nd quarter 1962-----------------------------------------110Total ----------------------------------------------2,843Plus insurance benefits-------------------------------------120Gross total due-------------------------------------2,963I further find that Respondent is obligated to make Essary whole by payment to himof the sum of $2,963, minus whatever Federal and State taxes are due on the sum of$2,843, plus interest at the rate of 6 percent per annum beginning on the sum of$2,963 5 days after the receipt by Respondent of this Supplemental Decision.It is recommended that the Board adopt the foregoing findings and conclusions.Amalgamated Lithographers of America,Local 33andTheStandard Register Company.Case No. 9-CD-71. August 28,1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the NationalLabor Relations Act, following a charge filed by The Standard Reg-isterCompany, herein called the Company, alleging that Amalga-mated Lithographers of America, Local 33, herein called the Litho-graphers, had violated Section 8(b) (4) (D) of the Act.Pursuantto notice, a hearing was held on March 24, 25, and 26, 1964, beforeHearing Officer Donald G. Logsdon.All parties appeared at thehearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearing on theissues.The rulings of the Hearing Officer made at the hearing arefree from prejudicial error and are hereby affirmed. Briefs have beenfiled by the Company, by the Lithographers, and by Dayton PrintingPressmen and Assistants' Union, Local 54, International PrintingPressmen and Assistants' Union of North America, AFL-CIO, hereincalled the Pressmen, which appeared at the hearing as a party to thedispute.Upon the entire record in the case, the Board I makes the followingfindings :1.The business of the CompanyThe Company is engaged in the manufacture of printed businessforms. It has a plant in Dayton, Ohio, which is the subject of the1Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Leedom and Jenkins].148 NLRB No. 62.